DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig(s). 1-4 and 10-14 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a leader line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to because Fig. 2 includes reference character “d1” which overlaps the lines of the drawing and is therefore unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “output link is configured to perform at least 2-degree of freedom rotation” in claim 1 lines 5-6 and claim 11 lines 10-11, the “input link configured to perform at least 2-degree of freedom rotational motion” in claim 6 lines 3-4 and claim 18 lines 8-9, the “output link is configured to perform at least 2-degree of freedom rotational motion” in claim 6 lines 5-6 and claim 18 lines 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “input link” is being interpreted in accordance with Para. 50; and the “output link” is being interpreted in accordance with Para. 48.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-10, 16, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 3, line 2 recites the limitation “in a ball joint manner,” which renders the claim unclear.  It is unclear if the connection is or is not a ball joint.  Claim 7 line 2, claim 9 line 2, claim 16 line 2, and claim 20 line 3 each suffer from a similar deficiency.
Regarding claim 10, lines 3 and 5 each recite the limitation “halls.”  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hall” is used by the claim to mean “slot or opening,” while the accepted meaning is “a corridor or passage in a building.” The term is indefinite because the specification does not clearly redefine the term.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 15-18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2018/0325766 to Arzanpour et al (herein Arzanpour), as evidenced by NPL Merriam Webster - Frame Definition (herein NPL Frame).
Regarding claim 1, Arzanpour discloses a link assembly (device 2000 for guiding motion of a 3-DOF joint system, Fig. 7) comprising: a main frame (base structure 56 including spherical joints 57-58 and universal joint 59, Fig. 7); a base link rotatably connected to the main frame (actuator 60 is attached to spherical joint 57 of base structure 56, Para. 55, Fig. 7); an input link rotatably connected to the main frame (actuator 61 is attached to spherical joint 58 of base structure 56, Para. 55, Fig. 7); and an output link connected to the main frame (actuator 62 is attached to universal joint 59 of base structure 56, Para. 55, Fig. 7) such that the output link is configured to perform at least 2-degree of freedom (DOF) rotation with respect to the main frame (universal joint 59 is comprised of two 1-DOF joints joined together to accomplish 2-DOF movement between actuator 62 and base structure 56, Para. 55, Fig. 7).
Regarding claim 2, Arzanpour discloses wherein a center of rotation of the output link is inside of the main frame (actuator 61 rotates within spherical joint 58, which is part of the main frame, Fig. 7).
Regarding claim 3, Arzanpour discloses wherein the output link comprises: an output head connected to an interior of the main frame in a ball joint manner (output head, see annotated figure below, the actuator 62 being connected with universal joint 59 which allows multi-degree of freedom movement in the manner of a ball joint, Para. 55, Fig. 7); and an output body extending from the output head (see annotated figure).

    PNG
    media_image1.png
    435
    611
    media_image1.png
    Greyscale

Partial Enlarged Annotated View of Fig. 7 of Arzanpour
Regarding claim 5, Arzanpour discloses a rotary frame rotatably connected to an interior of the main frame, the rotary frame configured to rotatably support the output link (a frame being interpreted in accordance with definition 2a of the NPL Merriam Webster - Frame Definition, a copy of which is provided herewith, the frame being “the underlying…structure that gives shape or strength,” the pin supporting the first rotatable joint of universal joint 59 giving shape, strength, and orientation to the universal joint 59, pin located at end of leader line associated with reference character 59 in Fig. 7).
Regarding claim 6, Arzanpour discloses a link assembly (device 2000, Fig. 7) comprising:20Atty. Dkt. 9587SI-000386-US a base link including a base head (base structure 56 including spherical joints 57-58 and universal joint 59, Fig. 7, spherical joint 58 serving as the base head, Fig. 7); an input link connected to the base head (actuator 61 is attached to spherical joint 58 of base structure 56, Para. 55, Fig. 7), the input link configured to perform at least 2-degree of freedom (DOF) rotational motion about the base head (spherical joint 58 is comprised of three 1-DOF joints joined together to accomplish 3-DOF movement between actuator 61 and base structure 56, Para. 55, Fig. 7).; and an output link connected to the base link (actuator 62 is attached to universal joint 59 of base structure 56, Para. 55, Fig. 7), the output link configured to perform at least 2-DOF rotational motion about the base head (universal joint 59 is comprised of two 1-DOF joints joined together to accomplish 2-DOF movement between actuator 62 and base structure 56 relative to spherical joint 58, Para. 55, Fig. 7).
Regarding claim 7, Arzanpour discloses wherein the input link comprises: an input head connected to the base head in a ball joint manner (input head, see annotated figure above, the actuator 61 being connected with spherical joint 58 which allows multi-degree of freedom movement in the manner of a ball joint, Para. 55, Fig. 7); and an input body extending from the input head.
Regarding claim 9, Arzanpour discloses wherein the output link comprises: an output head connected to the base head in a ball joint manner (output and base heads are connected through at least the main frame, see annotated figure above); and an output body extending from the output head (annotated figure above).
Regarding claim 10, Arzanpour discloses wherein an outermost head among the base head, the input head, and the output head has two opening halls (universal joint 59, which forms at least a portion of the output head, has two openings to engage the two pivots of the joint, see annotated figure above), and a middle head among the base head, the input head, and the output head has a single opening hall (input head has a single opening to engage with the base head, see annotated figure above).
Regarding claim 11, claim 11 recites many of the same limitations as claim 1, specifically claim 11 recites the same link assembly as recited in claim 1.  Only those new limitations appearing in claim 11 are addressed below.
Arzanpour further discloses a motion assistance apparatus (device 2000 guides motion of a joint, Paras. 55-56) comprising: a proximal support configured to support a proximal part of a user (strap 54 and trunk orthotic 55 engage the torso of a user, Para. 55, Fig. 7); a distal support configured to support a distal part of the user leg orthotic struct 69 with straps 70 engage the leg of the user, Para. 56, Fig. 7); a driver connected to the proximal support (actuators 60-61 are all connected with the base structure 56 through joints 57-59, each actuator capable of driving motion, Para. 55).
Regarding claim 15, Arzanpour discloses wherein a center of rotation of the output link with respect to the main frame is inside of the main frame (actuator 61 rotates within spherical joint 58, which is part of the main frame, Fig. 7).
Regarding claim 16, claim 16 recites the same limitations as claim 3.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 17, claim 17 recites the same limitations as claim 5.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 18, claim 18 lines 1-4 recite the same limitations as claim 11 lines 1-4; and claim 18 lines 5-11 recite the same limitations as claim 6.  For the sake of brevity, the rejections will not be repeated here.
Regarding claim 20, claim 20 recites the same limitations as claim 7.  For the sake of brevity, the rejection will not be repeated here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Arzanpour in view of US Pat. Pub. 2020/0238542 to Castro et al (herein Castro).
Regarding claim 4, Arzanpour discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Arzanpour does not disclose wherein an axis of rotation of the main frame with respect to the base link passes through a center of rotation of the output link, and an axis of rotation of the main frame with respect to the input link passes through the center of rotation of the output link.
However, Castro teaches a 3-DOF mechanism (Fig. 14, the 3-DOF mechanism being incorporated into a joint orthotic device, Fig. 8) wherein an axis of rotation of the main frame (first external member 7, Fig. 14 and annotated figure, which joins the 3-DOF mechanism to a portion attached to a user, Para. 96, Fig. 8) with respect to the base link passes through a center of rotation of the output link (first external member 7 rotates about revolute joint 5, the axis of rotation passing through a remote center of motion, Fig. 2A, the linkage elements 2 which form the base link and output link also have axes of rotation passing through the remote center of motion, Fig. 2A), and an axis of rotation of the main frame (first external member 7, Fig. 14 and annotated figure) with respect to the input link passes through the center of rotation of the output link (first external member 7 rotates about revolute joint 5, the axis of rotation passing through a remote center of motion, Fig. 2A, the linkage elements 2 which form the input link and the output link also have axes of rotation passing through the remote center of motion, Fig. 2A).

    PNG
    media_image2.png
    538
    824
    media_image2.png
    Greyscale

Annotated Fig. 14 of Castro
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the active actuator joint system of Arzanpour and place the passive linkage joint system as taught by Castro between Arzanpour’s base structure (56) and upper leg orthotic structure (69) in order to reduce the chance of part failure by removing complex, powered parts and to remove the need for an onboard power supply to power the active actuator system.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Arzanpour in view of US Pat. Pub. 2021/0113415 to Seifert et al (herein Seifert).
Regarding claim 5, Arzanpour discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
In the event that Arzanpour is interpreted to not disclose a rotary frame rotatably connected to an interior of the main frame, the rotary frame configured to rotatably support the output link; Seifert teaches an orthopedic device (Fig. 1) including a rotary frame (force-transmitting interface 52, Fig. 8) rotatably connected to an interior of the main frame (interface 52 is pivotably connected to force-transmitting interface 51 between the interface 51 and the user’s body, therefore is interior of the interface 51, cf. Figs. 1 and 8), the rotary frame configured to rotatably support the output link (interface 52 further supporting adapter 70 which transfers force to lower part 20 attached to the user, Para. 51, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main frame and output link of Arzanpour to include an intermediary link/interface as taught by Seifert in order to provide a wider range of angular motion in output link than if it was coupled directly to the main frame, which allows for wider range of supported motion to the user wearing the device.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Arzanpour.	
Regarding claim 8, Arzanpour discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.  
Arzanpour further discloses a rotary frame rotatably connected to an interior of the input head (a frame being interpreted in accordance with definition 2a of the NPL Frame as applied in claim 5 above, the pin supporting the first rotatable joint of universal joint 58 giving shape, strength, and orientation to the universal joint 58, pin located at end of leader line associated with reference character 58 in Fig. 7).  Arzanpour does not disclose wherein the rotary frame is configured to rotatably support the output link.
However, Arzanpour teaches that any of the universal joints (57, 58, 59) may be a plurality of 1 DOF rotation joints that are coincident.  Therefore, it would have been an obvious matter of design choice to modify the rotary frame to support multiple 1 DOF joints of both the input and output links, since such a modification appears to work equally well and would result in a link assembly with reduced overall size that would minimize any inconvenience/obtrusiveness experienced by the wearer.

Allowable Subject Matter
Claims 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,507,215 to Ryan, US 2020/0016020 to Mooney et al, US 2018/0318122 to LeCursi et al, US 10,610,384 to Byars et al, US 2015/0321340 to Smith, and US 10,441,439 to Goldfarb et al each recite an orthotic joint including a linkage assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785